                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:18-cr-200-MOC-DSC-1

    UNITED STATES OF AMERICA,                              )
                                                           )
                                                           )
                                                           )
    Vs.                                                    )                ORDER
                                                           )
    KEITH ANTONIO BARNETT,                                 )
                                                           )
                        Defendant.                         )


          THIS MATTER is before the court on defendant’s pro se letter, which was docketed as

a “Motion for Acquittal Pursuant to Rule 29.” (#69). A jury returned a guilty verdict against

defendant in this matter on November 20, 2018, and defendant was represented by counsel when

he filed his pro se motion on March 14, 2019.1 On this basis, defendant’s motion is dismissed, as

the Local Criminal Rules prohibit pro se pleadings where defendant is represented by counsel.

LCrR 47.1(g); see also United States v. Carranza, 645 F. App’x 297, 300 (4th Cir. 2016) (“A

criminal defendant has no statutory or constitutional right to proceed pro se while simultaneously

being represented by counsel” and “[a]ccordingly, the district court was not obligated to consider

[the defendant’s] pro se motions”).

          Having thus considered defendant’s motion, the court issues the following Order.

                                            ORDER




1
  Defendant was sentenced on July 22, 2019, and his direct appeal is pending before the Fourth
Circuit.

                                                 -1-
       IT IS, THEREFORE, ORDERED that defendant’s pro se “Motion for Acquittal

Pursuant to Rule 29” (#69) is DENIED.



 Signed: September 3, 2019




                                         -2-
